Title: To Thomas Jefferson from Samuel Huntington, 29 May 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada May 29 1780

Your Excellency will receive herewith enclosed two Acts of Congress of the 26th and 27th Instant. The former recommending to those of the States where Debts are due to their Inhabitants from the Quarter Masters and Commissary’s Department by Notes or Certificates given as mentioned in the Act; to make Provision for discounting and discharging such Debts by empowering the Collectors to receive them in Payment of the Taxes due to the first of March last in the Manner prescribed in the Act. It is hoped this Mode may prove beneficial in those States where considerable Debts are due under the Circumstances beforementioned; and in those States only can the Act be properly applied.
By the other Act of the 27th you will be informed of the Measure adopted by Congress to equip for Sea the naval Force of the United States with the utmost Expedition, as also their recommendation to the several States for promoting Harmony, and forwarding the common Views of France and America as expressed in the resolutions enclosed; which it is not to be doubted will meet with due Consideration and Attention from the several States, and receive the necessary Aid of the Legislatures to carry the same into Execution as speedily as the Nature of the Case will admit.
I have the honour to be &c.,

S. H.

